Citation Nr: 1442474	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-31 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hemoglobin C disease.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for splenomegaly, claimed as enlarged spleen secondary to hemoglobin C disease.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee disability, claimed as secondary to hemoglobin C disease.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral flat feet.

7.  Entitlement to service connection for unbalanced equilibrium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to February 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before a Decision Review Officer (DRO) in May 2011.  A copy of the transcript is of record.

With respect to the Veteran's claim for unbalanced equilibrium, the Board notes that the Veteran was initially denied service connection for unbalanced equilibrium in January 2007.  Although the Veteran initiated an appeal on the issue, she did not perfect an appeal and the decision as to this issue became final.  See 38 C.F.R. § 20.1103 (2013).

As such, the Veteran would typically be required to submit new and material evidence to reopen her claim for service connection.  See 38 C.F.R. § 3.156(a) (2013).  However, in December 2007, additional service records were associated with the claims file showing the Veteran was treated for motion sickness in June 1994.  

In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c).  The Board will therefore proceed with the claim for entitlement to service connection for unbalanced equilibrium on a merits consideration, as opposed to a petition to reopen the claim based on new and material evidence.  New and material evidence is still required with respect to her other claimed disabilities as the additional service treatment records did not address these other issues. 

The Board notes that additional evidence has been associated with the claims file following the issuance of the October 2011 Statement of the Case (SOC).  However, in a June 2014 Appellant's Brief, the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In a rating decision issued in January 2007, the RO denied service connection for tinnitus, hemoglobin C disease, splenomegaly, a bilateral knee disability, and flat feet essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disabilities and service; the Veteran's claims for tinnitus, a bilateral knee disability, and flat feet were additionally denied due to no current diagnosis.  Although an appeal was initiated with the January 2007 rating decision, the Veteran failed to perfect the appeal and the decision became final.  

2.  The evidence received since the January 2007 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus. 

3.  Tinnitus had its onset in or is otherwise attributable to service. 

4.  The evidence received since the January 2007 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for hemoglobin C, splenomegaly, a bilateral knee disability, or bilateral flat feet.    

5.  A preponderance of the evidence is against a current unbalanced equilibrium disability.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied service connection for tinnitus, hemoglobin C disease, splenomegaly, a bilateral knee disability, and flat feet is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the January 2007 denial of service connection for tinnitus, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
	
4.  The evidence received subsequent to the January 2007 RO decision is not new and material, and the requirements to reopen claims of entitlement to service connection for hemoglobin C, splenomegaly, a bilateral knee disability, or for bilateral flat feet have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).

5.  The basic criteria for service connection for unbalanced equilibrium are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Tinnitus

New and Material Evidence

The unestablished facts at the time of the January 2007 RO rating decision were a diagnosis of tinnitus and a nexus between the Veteran's claimed tinnitus and service.   

The evidence received since the January 2007 RO rating decision includes testimony from the Veteran at her May 2011 DRO Hearing stating that she suffers from ringing in her ears related to noise exposure in service.  The Veteran's reports of current tinnitus that began in service are presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The statements relate to the previously unestablished elements of in-service incurrence and nexus, and raise a reasonable possibility of substantiating the case.  The new evidence is new and material. As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for tinnitus is reopened.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Turning to a consideration of the claim on its merits, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran testified at her May 2011 DRO hearing that she suffered from tinnitus in both ears due to in-service noise exposure.  At a June 2007 private treatment visit the Veteran reported ringing in her ears for years.  Nevertheless, at an October 2011 VA audiological examination, the Veteran denied any current complaints of tinnitus.  

Tinnitus is unlike many disorders in that the Veteran is competent to self-diagnose this disorder despite having no medical training, and it is not a disorder that requires a determination that is 'medical in nature.'  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Rather, as a disorder that is identified purely on perceived symptoms, she is competent to testify about the presence of tinnitus, if her testimony is credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although it is unclear why the Veteran denied tinnitus at her October 2011 VA examination, the Board notes other records in the claims file confirm the Veteran's reports of long-standing tinnitus.  The presence of tinnitus at any time during the claim process can serve as the basis of a grant of service connection, even if the Veteran denies tinnitus at one particular moment.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and her current tinnitus reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In fact, the Veteran's own statements are the only evidence of record to establish a current diagnosis for this disorder.  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity.

While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent testimony, the inherently subjective nature of audiological symptomatology, and her purported exposure to acoustic trauma in service, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted.

II. Hemoglobin C, Splenomegaly, Knees, and Flat Feet 

New and Material

The Veteran's claims for hemoglobin C, splenomegaly, a bilateral knee disability, and bilateral flat feet were denied in a January 2007 rating decision essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disabilities and service.  Her claims for a bilateral knee disability and flat feet were additionally denied due to no current diagnosis.  Although the Veteran initiated an appeal with respect to the denial of these claims, she failed to perfect her appeal and the January 2007 decision became final.  

The Veteran most recently submitted her application to have the previously denied claims reopened in October 2008.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In this case, the Veteran contends that her hemoglobin C, splenomegaly, a bilateral knee disability, and bilateral flat feet are related to service.  

It is important for the Veteran to understand that the sole unestablished fact necessary to substantiate service connection for both her hemoglobin C and splenomegaly is a nexus between her current disabilities and service.  Moreover, with respect to her claims for a bilateral knee disability and bilateral flat feet, the Veteran has yet to provide evidence of current disabilities (unlike the tinnitus claim above, she is not medical qualified to diagnose herself with these problems and then associate these problems to service).  Significantly, in order to succeed on a claim for direct service connection, the Veteran must have a current disability.  Until the Veteran is able to provide medical evidence that she current suffers from a bilateral knee disability or flat feet, service connection for these disabilities cannot be granted.

As noted above, the Veteran submitted her application to reopen these claims in October 2008.  The additional evidence received, since the January 2007 rating decision, consists of various treatment records confirming diagnoses of her hemoglobin C and splenomegaly (the fact that the Veteran has these problems has never been disputed), the Veteran's written statements and statements of her friends and family (reiterating prior contentions that her claimed disabilities are related to service), testimony at a DRO hearing, and other procedural documents submitted to perfect the appeal.  The evidence significantly fails to reflect diagnoses of a knee disability or flat feet.  Additionally, none of the newly submitted evidence provides a medical nexus between her hemoglobin C, splenomegaly, claimed knee disability, and claimed flat feet, and service.  The additional evidence merely reiterates assertions previously made by the Veteran (they are not new contentions).  In essence, the Veteran and her friends and family assert that her disabilities are related to service.  

The Veteran's written assertions and testimony, and the statements of her friends and family, are duplicative of evidence that was already of record in January 2007.  The newly received evidence merely demonstrates the Veteran's continued assertions that the claimed disabilities are related to service.  The Board finds that, as the new evidence does not address any unestablished fact necessary to establish service connection for any of the claimed disabilities in a way that raises a reasonable possibility of substantiating any claim, but is cumulative and redundant of evidence already of record, the additional evidence is not new or material.  The Veteran is simply stating her claims once again without providing new and material evidence. 

The Board notes that the Veteran has been notified in writing of the reasons for the denials of service connection and for the reasons of the denials of her applications to reopen.  She has offered no additional information regarding any of the claims that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claims of entitlement to service connection for hemoglobin C, splenomegaly, a bilateral knee disability, or flat feet, has not been received.  As such, the RO's January 2007 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen any of the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Unbalanced Equilibrium

Service Connection

As previously noted, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board has considered that most of the Veteran's service treatment records have been deemed to be missing.  See December 2006 Formal Finding of Unavailability of Service Treatment Records.  Nevertheless, June 1994 service treatment records have been subsequently located which show that the Veteran was treated for motion sickness. 

The Veteran was afforded an October 2011 VA examination to assess her claimed unbalanced equilibrium disability.  The VA examiner noted that there was no evidence of the Veteran's claimed disequilibrium/vertigo on examination. She noted that based on a review of the Veteran's claims file the Veteran had been diagnosed with motion sickness.  She indicated that on the present examination the Veteran was very inconsistent in her history and it was very unclear to the examiner if the Veteran currently even has the same symptoms described in the service treatment records leading to the diagnosis.  

Significantly, the VA examiner did not diagnose the Veteran with a disability after completing a battery of tests associated with a compensation examination for vestibular and infectious conditions, providing highly probative evidence against this claim.  

While the Board has considered the Veteran's complaints of dizziness symptoms, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The October 2011 VA examination provides highly probative evidence against this claim, notwithstanding the evidence in service that arguably supports this claim.  While the Board understands that Veteran's concerns, she is not medically qualified to diagnose herself with a neurological disability. 

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of a current unbalanced equilibrium disability upon which to predicate a grant of service connection, there can be no valid claim for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

IV.  Duties to Assist and Notify

The Veteran has not asserted that there is any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board notes that a December 2008 letter is compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and adequately identified the bases for the prior denials and the evidence that would be considered new and material.  Moreover, the December 2008 letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board acknowledges that most of the Veteran's service treatment records (STRs) are not of record, as they have been determined to be missing.  The Veteran was informed of this fact on various occasions.  Due to the missing STRs, the Board recognizes its heightened obligation to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Pertinent post-service treatment records have been associated with the claims file.  The Veteran's available service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  Finally, the Board notes that, in the absence of new and material evidence (hemoglobin C, splenomegaly, knees, and flat feet), there is no medical question requiring an examination or opinion. 

With respect to the Veteran's unbalanced equilibrium claim, the Veteran was afforded an examination in October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to her service connection claim for an unbalanced equilibrium disability have been met.  38 C.F.R. § 3.159(c)(4).  

Discussion of the Veteran's May 2011 DRO hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during these hearings.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With respect to the Veteran's claim regarding tinnitus, as the Board's decision to reopen and grant the claim on the merits is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for service connection for tinnitus is reopened. 

Service connection for tinnitus is granted. 

Reopening of the claim of entitlement to service connection for hemoglobin C disease is denied.

Reopening of the a claim of entitlement to service connection for splenomegaly, claimed as enlarged spleen secondary to hemoglobin C disease is denied.

Reopening of the claim of entitlement to service connection for a bilateral knee disability, claimed as secondary to hemoglobin C disease is denied.

Reopening of the claim of entitlement to service connection for bilateral flat feet is denied.

Service connection for unbalanced equilibrium is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


